                                   Case 1:21-mj-00381-RMM Document 5 Filed 04/21/21 Page 1 of 1



 AO 442 (Rev. 11111) Arrest Warrant



                                                                   UNITED STATES DISTRICT COURT
                                                                                                  for the

                                                                                       District   of Columbia


                            United States of America
                                                             v.                                    )
                                                                                                   )
                                                                                                        Case: 1:21-mj-00381
                                        Jalise Middleton
                                                                                                   )    Assigned To: Meriweather, Robin M.
                                                                                                   )    Assign. Date: 4/16/2021
                                                                                                   )    Description: COMPLAINT WI ARREST WARRANT
                                                                                                   )
                                                      Defendant

                                                                                    ARREST WARRANT
 To:        Any authorized law enforcement officer


            YOU ARE COMMANDED                                          to arrest and bring before a United States magistrate judge without unnecessary delay
 (name a/persall to be arrested)                                                                            Jalise Middleton
who is accused of an offense or violation based on the following document filed with the court:

o      Indictment                             o            Superseding Indictment       o   Information          o   Superseding      Information        II Complaint
o      Probation Violation Petition                                    o   Supervised Release Violation Petition           o Violation       Notice      0 Order of the Court

This offense is briefly described as follows:
  18 U.S.C. § 111(a)(I) - Assaulting, Resisting, or Impeding Certain Officers;
 18 U.S.c. § 231(a)(3) - Obstruction of Law Enforcement During Civil Disorder;
 18 U.S.C. §§ 1512(c)(2) and 2 - Obstruction of Just icel Congress;
 18 U.S.C. § 1752(a)(I) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority;
 18 U .S.C. § I752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds;
 18 U.S.C. § I752(a)(4) - Engaging in Physical Violence in a Restricted Building or Grounds, 40 U.S.C. § 5104(e)(2)(F) - Violent Entry and
 Disorderly Conduct on Capitol Grounds.
                                                                                                                                            2021.04.16
                                                                                                                                            14:57:48 -04'00'
Date: __          -"--04-'-'-1-"-'16""'/2""0""2•..•.1 __
                                                                                                                               Issuing officer's signature


City and state:                                              Washington, D.C.                                Robin M. Meriweather,            U.S. Magistrate      Judge
                                                                                                                                Printed name and title


                                                                                              Return

           This warrant was received on (date) _4_LP'_'LD"",::..,/h2"'~"""'-"'rz-"--f-'_'              and the person was arrested on (date)                 Lf/z t/1o't4
at (city and state)   ~~               ,1)c.

Date:            /z-'..D1,,,-,,,,--"-,--
         ~",,+,[t~I
                .•.•                                                                                                       Arresting officer's signature
